Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

			Priority and Status of the Claims 

1. 	This application is a CON of 16/043,097 07/23/2018  PAT 10596142, which is a CON of 15/350,522 11/14/2016 PAT 10028928, which is a DIV of 13/255,602 05/03/2012 PAT 9532963,  which is a 371 of PCT/IB2010/000788 03/09/2010, and claims benefit of the provisional applications: 61/158,613 with a filing date 03/09/2009; 61/242,630 with a filing date 09/15/2009; 61/254,291 with a filing date 10/23/2009; and 61/254,293 with a filing date 10/23/2009.   
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 3.	Amendment including a terminal disclaimer in the amendment filed on 06/10/2022 is acknowledged. Claims 198-203, 205-207 and 210-211 are pending in the application. 
Reasons for Allowance	
  		           4.	Since the terminal disclaimer against Hustvedt et al.  ‘963, ‘928, ‘142  and ‘595 
             has been  filed and approved in the Office, therefore the rejection of claims  198-203, 
            205-207 and 210-211 under the obviousness-type double patenting over Hustvedt et al.  
            ‘963, ‘928, ‘142 and ‘595 has been overcome in the amendment filed on 06/10/2022.
5.	Claims 198-203, 205-207 and 210-211 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a 
                       reference to obtain the instant compositions has not been found.  Claims 198-203, 205-
                      207 and 210-211 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 01, 2022